DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 11/17/22.  In particular, claim 1 has been amended to both broaden and narrow the claim.  Specifically, component (C) of claim 1 has been broadened by changing “and” to “or”, thus making the species in the alternative as opposed to all required.  Further, component (B) has been narrowed to exclude certain polymers.  Component (C) has been narrowed to limit the Tg. 

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0139734 (herein Nakashima) as evidenced by the Arakawa Arkon datasheet (2014).
As to claims 1, 2, 5, Nakashima discloses example 6, and comparative examples 1-2 in table 1, which reads on the claimed invention as shown below.


Claimed
Component
Example 6
(amount)
Description (paragraph)
(A) 
APIB (100)
Alkeny group-terminated isobutylene based copolymer (paragraph 203)
(B)
PP (25)
Polypropylene (paragraph 208)
(C)
Petroleum resin (20)
Arkon P-100 (paragraph 2017)
(D)
Hydrosilyl group-containing compound (0.9)
Polysiloxane crosslinking agent (paragraph 140-141 and 212)





Claimed
Component
Comparative Example 1
(amount)
Description (paragraph)
(A) 
IIR (100)
Alkenyl group-terminated isobutylene based copolymer (paragraph 203)
(B)
PE (20)
Polyethylene (paragraph 209)
(C)
Petroleum resin (40)
Arkon P-100 by Arakawa (paragraph 217)
(D)
Vinyl type (0.3)
vinyltrimethoxysilane (paragraph 221)



Claimed
Component
Comparative Example 2
(amount)
Description (paragraph)
(A) 
IIR (100)
Alkenyl group-terminated isobutylene based copolymer (paragraph 203)
(B)
PP (25)
Polypropylene (paragraph 208)
(C)
Petroleum resin (20)
Arkon P-100 by Arakawa (paragraph 217)
(D)
IIR crosslinking agent (0.9)
Zinc, stearic acid, sulfur, tetramethylthiuram disulfide and dibenzothiazyl disulfide (paragraph 213)


Both polyisobutylene (contains a structural unit of isobutene and has an unsaturated bond) and IIR (copolymer of isobutene and isoprene having an unsaturated bond) read on claimed component (A).
Note that component (B) is polypropylene, which does not have the claimed structure formula 1, since ethylene is not mentioned.  Further, polyethylene does not read on formula 1, since it is only ethylene.
As to the Tg of component (C), Arkon P-100 has a Tg of 58.5 oC.  See the Arakawa Arkon datasheet for evidence.  
All the ingredients are dynamically crosslinked together.  See paragraph 187 and examples.
As to claim 3, the composition can also comprise phenolformaldehyde polymer (formed from the polycondensation of phenol and an aldehyde (see paragraph 148 and paragraph 147 teaching that it can take place in crosslinking).  
As to claim 9, molded articles of the product are taught.  See paragraphs 190-191 and examples.
As to claims 10-13, the claims limit the body to a damper member, shock absorber, vibration dampener and resonant absorber.  Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the bodies give no structural differences than the “gaskets, caps, seals, decorations, sheets, etc. (paragraph 262) of Nakashima.  Further, given that the body comprises rubbers (e.g. polyisobutylene), they would naturally have the same shock/vibration/resonant dampening/absorption given that they are the same elastic material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as obvious over US 2008/0139734 (herein Nakashima) as evidenced by the Arakawa Arkon datasheet (2014) and US 2017/0368810 (herein Zacarias).
As to claim 6, Nakashima discloses that ethylene octene copolymer (EOC, sold under Engage 8150) is a suitable thermoplastic resin in the composition.  See paragraph 210.  Engage 8150 has a melting point of 55 oC and a Shore A hardness of 70.  See paragraph 150 of Zacarias for evidence.  Both EOC and PP/PE are taught as suitable plastics.  See paragraph 93 and 126.  Specifically, paragraph 126 teaches two or more of the species can be utilized in combination.  Therefore, it would have been obvious at the time of the invention to have utilized both EOC and PP/PE because Nakashima teaches that a combination of both is suitable.  Further, it is prima facie obvious to combine two compositions each taught by the prior art to be useful for the same purpose in order to form a third composition for the same purpose (see MPEP 2144.06).  Moreover, case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A). both EOC and PP/PE are taught as suitable.   In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have utilized both EOC and PP or PE, thereby arriving at the presently claimed invention. 
As to claim 8, the EOC is taught as added in an amount of 10 to 200 parts by weight, which overlaps the claimed range.  See paragraph 126.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764